Order entered October 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01038-CV

                                KARLA C. LIANG, Appellant

                                               V.

                             SHAWANNA EDWARDS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00315-2014

                                           ORDER
       We GRANT the September 28, 2015 motion of Claudia Webb, Official Court Reporter

for the Collin County Court at Law No. 4, for an extension of time to file the reporter’s record.

The reporter’s record shall be filed WITHIN THIRTY DAYS of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE